DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12, and 18, the claim recites the limitations “indicate/ing a NOT broken wire condition and “indicate/ing a broken wire condition”. It is unclear if the “diagnostic circuit” is responsible of the process to indicate the conditions or the apparatus use other form to indicate the conditions such as the use of a generic computer as indicated on para [0037] by the use of a microprocessor to determine the criteria. Clarification and amendment are kindly requested.
Claims (2 – 11), (13 – 17), and (19 – 20) are also rejected for depending on claims 1, 12, and 18, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, 11, and 18, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 and 12 are directed to an apparatus which falls within the statutory category of a machine and claim 18 to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “indicate/ing a NOT broken wire condition” and “indicate/ing a broken wire condition”. The limitation of “indicate/ing” the conditions falls within the enumerated grouping of mental processes of concepts performed in the human mind (including an observation, evaluation, judgment and or opinion), which can be illustrated from the relevant portion of the spec regarding para [0027]; discovered by examining voltage levels… the thresholds for detecting…”, thus this limitation can be accomplished visually/mentally on the fly. The formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The limitation of indicate the conditions with respect to a measurement signal falls within the enumerated grouping of mathematical concept of comparing. Specifically, from paragraph [0036] of the specification: “threshold”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “a diagnostic circuit” but for provide the readback measurement signals. The apparatus which is configured to provide the signals to indicate the conditions covers performance of the limitation in the mind but for generic computer components and nothing in the claim precludes the limitation from practically being performed in the mind.  The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 1, 12, and 18 are ineligible under 35 USC 101.
Dependent Claims(s) (2 – 11), (13 – 17), and (19 – 20), respectively, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 2, 3, 13, 14, 19, and 20, have the same voltage…, have different voltage are considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 4, 15, discovered by… is considered an abstract limitation directed to math.
Regarding Claim 5, 6, 7, 8, 16, and 17, threshold is considered an abstract limitation directed to math.
Regarding Claim 9 and 10, a microprocessor to determine if criteria are met… recites no more than mere instructions to implement an abstract idea or other exception on a computer.
Regarding Claim 11, a resistance configuration is considered more than an abstract limitation, but not a practical application.

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 12, and 18. Therefore, no prior art rejection for claims 1, 12, and 18 is presented in this action. However, Claims 1 – 20 are rejected under 35 U.S.C. 101 and 112(b). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Panken et al. (US 2020/0338351 A1) suggests determining an error value based on the determined electrical signal levels and the expected electrical signal levels; repeatedly adjusting the hypothetical location, and repeatedly determining the error value for each of the adjusted hypothetical locations of the at least one oscillatory signal source until the determined error value is less than or equal to a threshold value (see claim 1).
Oren et al. (US 2020/0001048 A1) discloses a system for determining an error associated with an electrode disposed on a medical device, the system comprising: a processor; and a memory storing instructions on a non-transitory computer-readable medium, wherein the instructions are executable by the processor to: receive an electrode signal from the electrode disposed on the medical device; receive a plurality of other electrode signals from a plurality of other electrodes disposed on the medical device; and determine that the electrode signal received from the electrode disposed on the medical device is an outlier in relation to the plurality of other electrode signals from the plurality of other electrodes disposed on the medical device, based on a comparison between the electrode signal and the plurality of other electrode signals (see claim 1).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/27/2022